UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6021



JOSEPH PATRICK PAYNE, SR.,

                                               Plaintiff - Appellant,

          versus

THOMAS B. FAIRBURN; GARLAND STOKES; WILLIAM P.
ROGERS; JOHN B. TAYLOR; EDWARD MURRAY, Direc-
tor; FRED E. JORDON, JR.; SAM FILIPIO; PAUL
WATSON, JR., ROBERT FRANCIS SMITH, JR.; EDGAR
ASHER; WILLIAM HOWARD MILLER; TERRY STILTONER,

                                              Defendants - Appellees,
          and


JOHN LATANE LEWIS, III,

                                                            Defendant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-88-1212-AM, CA-93-322-AM)


Submitted:   October 22, 1996              Decided:   November 5, 1996

Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Joseph Patrick Payne, Sr., Appellant Pro Se. Mark Ralph Davis,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. Payne
v. Fairburn, Nos. CA-88-1212-AM; CA-93-322-AM (E.D. Va. Nov. 16,

1995); see also Heck v. Humphrey, ___ U.S. ___, 62 U.S.L.W. 4594

(U.S. June 24, 1994) (No. 93-6188). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2